Case: 19-42240   Doc# 16   Filed: 10/16/19   Entered: 10/16/19 14:34:51   Page 1 of 29
Case: 19-42240   Doc# 16   Filed: 10/16/19   Entered: 10/16/19 14:34:51   Page 2 of 29
Case: 19-42240   Doc# 16   Filed: 10/16/19   Entered: 10/16/19 14:34:51   Page 3 of 29
Case: 19-42240   Doc# 16   Filed: 10/16/19   Entered: 10/16/19 14:34:51   Page 4 of 29
Case: 19-42240   Doc# 16   Filed: 10/16/19   Entered: 10/16/19 14:34:51   Page 5 of 29
Case: 19-42240   Doc# 16   Filed: 10/16/19   Entered: 10/16/19 14:34:51   Page 6 of 29
Case: 19-42240   Doc# 16   Filed: 10/16/19   Entered: 10/16/19 14:34:51   Page 7 of 29
Case: 19-42240   Doc# 16   Filed: 10/16/19   Entered: 10/16/19 14:34:51   Page 8 of 29
Case: 19-42240   Doc# 16   Filed: 10/16/19   Entered: 10/16/19 14:34:51   Page 9 of 29
Case: 19-42240   Doc# 16   Filed: 10/16/19 Entered: 10/16/19 14:34:51   Page 10 of
                                         29
Case: 19-42240   Doc# 16   Filed: 10/16/19 Entered: 10/16/19 14:34:51   Page 11 of
                                         29
Case: 19-42240   Doc# 16   Filed: 10/16/19 Entered: 10/16/19 14:34:51   Page 12 of
                                         29
Case: 19-42240   Doc# 16   Filed: 10/16/19 Entered: 10/16/19 14:34:51   Page 13 of
                                         29
Case: 19-42240   Doc# 16   Filed: 10/16/19 Entered: 10/16/19 14:34:51   Page 14 of
                                         29
Case: 19-42240   Doc# 16   Filed: 10/16/19 Entered: 10/16/19 14:34:51   Page 15 of
                                         29
Case: 19-42240   Doc# 16   Filed: 10/16/19 Entered: 10/16/19 14:34:51   Page 16 of
                                         29
Case: 19-42240   Doc# 16   Filed: 10/16/19 Entered: 10/16/19 14:34:51   Page 17 of
                                         29
Case: 19-42240   Doc# 16   Filed: 10/16/19 Entered: 10/16/19 14:34:51   Page 18 of
                                         29
Case: 19-42240   Doc# 16   Filed: 10/16/19 Entered: 10/16/19 14:34:51   Page 19 of
                                         29
Case: 19-42240   Doc# 16   Filed: 10/16/19 Entered: 10/16/19 14:34:51   Page 20 of
                                         29
Case: 19-42240   Doc# 16   Filed: 10/16/19 Entered: 10/16/19 14:34:51   Page 21 of
                                         29
Case: 19-42240   Doc# 16   Filed: 10/16/19 Entered: 10/16/19 14:34:51   Page 22 of
                                         29
Case: 19-42240   Doc# 16   Filed: 10/16/19 Entered: 10/16/19 14:34:51   Page 23 of
                                         29
Case: 19-42240   Doc# 16   Filed: 10/16/19 Entered: 10/16/19 14:34:51   Page 24 of
                                         29
Case: 19-42240   Doc# 16   Filed: 10/16/19 Entered: 10/16/19 14:34:51   Page 25 of
                                         29
Case: 19-42240   Doc# 16   Filed: 10/16/19 Entered: 10/16/19 14:34:51   Page 26 of
                                         29
Case: 19-42240   Doc# 16   Filed: 10/16/19 Entered: 10/16/19 14:34:51   Page 27 of
                                         29
Case: 19-42240   Doc# 16   Filed: 10/16/19 Entered: 10/16/19 14:34:51   Page 28 of
                                         29
Case: 19-42240   Doc# 16   Filed: 10/16/19 Entered: 10/16/19 14:34:51   Page 29 of
                                         29
